EXAMINER’S COMMENT
	Claims 1, 3, 6 and 9-12 are allowed. 

REASONS FOR ALLOWANCE
	The closest prior art to Drai fails to teach or suggest the claimed mineral fraction supplemented with the amorphous calcium carbonate that is formed by carbonation of crystalline calcium carbonate at a temperature between 800-1100°C during at least 20 minutes.  The Declaration filed April 26, 2021 and 11/2/2021  explains that during carbonation, the crystalline calcium carbonate is transformed chemically to become slaked lime, then after cooling the slaked lime is transformed chemically into amorphous calcium phosphate and due to the two chemical transformations, the resulting amorphous calcium phosphate has adhesive power and plasticity which is in contrast to the amorphous calcium carbonate obtained by mechanosynthesis disclosed in Drai. As shown by the Declaration from 11/2/2011, transformation into carbonated calcium carbonate brings adhesiveness and moldability to the coagulum allowing better use. The claims recite the method in which the amorphous calcium carbonate is formed as well as the properties achieved such as adhesive powder and plasticity. 

CORRESPONDENCE
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Danah Al-Awadi/                                               
Primary Examiner, Art Unit 1615